Citation Nr: 1439457	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  04-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant became incapable of self-support prior to the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1918 to January 1919.  The appellant, who was born in May 1937, is the Veteran's adult son.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2005, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In March 2006, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant was not permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.57(a)(1), 3.315, 3.356 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the appellant in April 2003 that informed him of his duty and the VA's duty for obtaining evidence.  The letter informed the appellant of the evidence necessary to establish entitlement to VA benefits on the basis of permanent incapacity for self-support, the information that he should provide, and VA's duty to assist in obtaining evidence for his claim.

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Both the appellant's available records and lay statements have been obtained.  Specifically, in February 2007, the Commonwealth of Puerto Rico, Department of Correction and Rehabilitation, Administration of Juvenile Institutions, Division of Evaluation and Classification, informed VA that it had no records pertaining to the appellant's admission into any such facility, as the Administration of Juvenile Institutions was created by law on August 5, 1988, and the appellant's reported institutionalization occurred from June 1952 to April 1959.  In June 2008, the appellant's brother acknowledged that it is impossible to obtain additional records from the institution at which the appellant was present from June 1952 until April 1959.  VA nevertheless made additional efforts to obtain the requested records, including by sending two letters to the Health Department, as recommended by a November 2009 letter from the Department of Correction and Rehabilitation.  The Health Department did not respond to VA's January or May 2011 requests for records.  These records are not in the custody of a Federal department or agency, and, as such, reasonable efforts to obtain the records will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Those reasonable efforts were undertaken in this case in the form of the January and May 2011 requests.  Further, although the appellant's sister requested a compensation and pension (C&P) examination of the appellant in the May 2004 substantive appeal, the Board finds that such an examination is not warranted because the appellant was 67 years old at that time, and therefore an examination would be unable to show his condition at the age of 18.  Thus, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.

The claim was remanded by the Board for additional development in March 2006.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained all available records from the appellant's attendance at a juvenile facility from 1952 to 1959.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

VA provided the appellant with a hearing before the undersigned Veterans Law Judge in May 2005.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant's representative, through the testimony solicited on the appellant's behalf, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The appellant has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis

The appellant contends that he became incapable of self-support prior to the age of 18 years.  In the October 2003 notice of disagreement, the appellant's relative asserted that a letter from the Industrial School for Youngsters of Mayaguez documents that the appellant was disabled before reaching the age of 18 in 1952; the relative asserts that the appellant was hospitalized for a mental illness in 1952.  In the May 2004 substantive appeal, the appellant's sister identified herself as his tutor, and stated that he is totally disabled and unable to hold gainful employment.

At the appellant's May 2005 hearing, his sister testified that the appellant became disabled at age 14 due to ill nerves, sickness, lost memory, and aggressive behavior-including removing his clothing and throwing his family around.  See transcript, p. 5-6.  She reported that during her childhood she and her siblings had to sleep outside because the appellant "would get violent."  Id., p. 12.  She characterized the appellant as having been "very, very ill since he was fourteen years old."  Id., p. 9.  She noted that the appellant attended school up to the seventh grade, when he was thirteen years old.  Id., p. 15.  She further stated that their mother checked him into a correctional facility in Mayaguez from the age of 14 until he turned 21, where he received electrical shocks and psychiatric treatment from doctors.  Id., pp. 6-7, 16.  The appellant's sister reported that the appellant has never worked because he cannot.  Id., pp. 7, 11.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.315(a), 3.356 (2013).
 
Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356.
 
The principal factors for consideration under 38 C.F.R. §3.356 are:
 
(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.
 
(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.
 
(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.
 
(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.
 
In such cases, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the child's condition subsequent to his or her eighteenth birthday is not for consideration.  If the individual in question is shown to be capable of self-support at eighteen, VA is required to proceed no further.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  38 C.F.R. §3.356.

Here, the competent evidence of record does not show permanent incapacity for self-support by the age of 18.  Specifically, an official certification issued by the Department of Correction and Rehabilitation in December 2002 documents that the Health Department had custody of the appellant at the Industrial School of Youngsters of Mayaguez from June 1952 until April 1959.  However, that record includes no complaint, diagnosis, or treatment of any physical or mental defects.

With respect to the appellant's relatives' contentions that he has had a mental illness, ill nerves, sickness, lost memory, and aggressive behavior since age 14, resulting in his being totally disabled and unable to hold gainful employment since that time, the Board finds that these lay statements are not competent.  Specifically, the existence and severity of those disabilities involve complex medical questions which include the interpretation of objective medical and psychological tests, for which the appellant's relatives have provided no qualifications or evidence.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, no contemporaneous evidence of such disabilities is of record; rather, such statements were made approximately 50 years after the appellant turned 18.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the first record of treatment of the appellant, with Xanax, was in June 1999-when he was 62 years old.  Id.  

While the Board acknowledges the lay statements to the effect that the appellant engaged in inappropriate and even violent behavior beginning at age 14, the competent evidence of record does not show permanent incapacity for self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


